
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.627



SUPPLEMENTAL PENSION AGREEMENT


        AGREEMENT made and entered into as of July 20, 2004 by and between
CHIRON CORPORATION, a Delaware corporation, and WILLIAM G. GREEN ("Green") in
order to memorialize the deferred compensation/supplemental retirement
arrangement referenced in the Chiron offer letter to Green dated September 26,
1990 and formally document the terms and conditions governing the supplemental
pension benefits accrued and accruable by Green over his period of service with
Chiron, and to effect certain revisions to those terms and conditions.

1.    Provision of Benefit.    In consideration of services to be performed by
Green, Chiron shall, in addition to other compensation agreed to from time to
time, provide to Green a pension benefit in an amount determined under
Section 5, to be paid in a form determined under Section 6 commencing at a time
determined under Section 4. The benefit under this Agreement shall be fully
vested and nonforfeitable at all times.

2.    Nature of Benefit.

        a.    Unsecured Obligation.    Except as provided in subsection b, the
benefit to be provided under this Agreement is an unfunded, unsecured obligation
of Chiron. Green, his Spouse, and their beneficiaries, heirs, successors, and
assigns shall have no secured interest in, or secured claim against, any
property or assets of Chiron, and no assets of Chiron shall be held under any
trust for the benefit of Green, his Spouse, or their Beneficiaries, heirs,
successors or assigns or be considered in any way as collateral security for the
fulfillment of the obligations of Chiron under this Agreement.

        b.    Establishment of Trust.    Notwithstanding subsection a, upon
written request of Green, Chiron shall establish an irrevocable trust which
shall provide, subject to the claims of general creditors of Chiron in the event
Chiron becomes insolvent, that (i) the assets thereof shall be held for the
exclusive purpose of providing benefits under this Plan, (ii) Chiron shall, in
its discretion, contribute from time to time to such trust the amount
actuarially determined as necessary to fund the expected benefits hereunder. Any
trust established under this subsection shall be substantially in the form set
forth in Rev. Proc. 92-64 and/or then current IRS guidance supplementing or
replacing Rev. Proc. 92-64. The trustee under such trust shall be an institution
unaffiliated with Chiron and Green, and assets of the trust shall be invested by
such trustee in accordance with guidelines agreed upon by Green and Chiron and
incorporated in such trust agreement.

3.    Definitions.

        a.    Actuarial Equivalent:    An amount of benefit in the appropriate
form (determined in accordance with Section 6) which is equivalent to the dollar
amount determined under Section 5b on the basis of an assumed interest rate and
a mortality table. Such interest rate shall be the applicable rate in effect
under Section 417(e) of the Code determined as of the time benefits commence,
and such mortality table shall be the applicable mortality table in effect under
Section 417(e) of the Code determined as of the time benefits commence.

        b.    Chiron:    Chiron Corporation, a Delaware corporation, and any
successor to all or a major portion of the assets or business of Chiron
Corporation.

        c.    Code:    The Internal Revenue Code of 1986 as amended from time to
time.

        d.    ERISA:    The Employment Retirement Income Security Act of 1974 as
amended from time to time.

1

--------------------------------------------------------------------------------




        e.    401(k) Plan:    The Chiron Corporation 401(k) Plan as in effect
from time to time.

        f.    Spouse:    Green's lawful spouse (or surviving spouse) on the date
payment of benefits commences under Section 4.

4.    Commencement of Benefit.

        a.    Time of Commencement.    

        (i)    The benefit under this Agreement shall commence as of the later
of (I) the first day of the month in which Green attains age 60 or (II) the
first day of the month in which Green's employment with Chiron terminates.
Notwithstanding the preceding sentence, if the benefit has not yet commenced on
the date of Green's death, it shall commence as of the first day of the month in
which such death occurs.

        (a)   (ii) Green may elect a later commencement date for his benefit
payments under this Agreement by submitting a written election to Chiron.
However, such election will be valid and effective only if (i) the election does
not become effective for at least twelve (12) months following the filing date
of such election, (ii) such election defers the commencement date of any benefit
to be paid during Green's lifetime for at least five (5) years and, in the case
of any benefit payments to commence under clause (I) of subsection 4(a)(i),
(iii) such election is made at least twelve (12) months before the date those
benefit payments would have otherwise commenced in the absence of such election.
In no event may more than one such election be made pursuant to this subsection.

        b.    Actuarial Determination    At the time the benefit is to commence
under subsection a, an enrolled actuary mutually agreeable to Green and Chiron
shall determine the Actuarial Equivalent, in the applicable form under
Section 6, of the amount of benefit set forth in Section 5.

        c.    Initiation of Payment.    Actual benefit payments retroactive to
the commencement date specified in subsection 4.a shall be made within 30 days
after such date or, if not made within 30 days, shall be made on the 90th day
after such date. Notwithstanding the foregoing, the actual commencement date for
all or a portion of the benefit payments to which Green is entitled hereunder
may be further deferred beyond the applicable 30- day or 90-day period to the
extent necessary to avoid any adverse income tax consequences to Green which
might otherwise result by reason of subsequent changes to the federal income tax
laws and regulations governing non-qualified deferred compensation plans.

5.    Amount of Benefit.

        a.    In General.    The amount of the benefit hereunder shall be the
amount of the annuity benefit, in the applicable form under Section 6, which is
the Actuarial Equivalent (as of the date benefits commence under Section 4) of
the amount determined under subsection b of this Section 5.

        b.    Computation.    The amount determined under this subsection is the
sum of (1), (2), (3) and (4), where:

        (1)   is $41,000, increased by interest at the rate determined under
Section 5(d), compounded annually from October 1, 1990 to the date of
commencement of benefits.

        (2)   is $64,000 (which is the amount by which $90,000 exceeded the
amount paid to Green by Brobeck, Phleger & Harrison after such firm's regular
September 30, 1990 distribution, other than amounts reflecting a return of
capital), increased by interest at the rate determined under Section 5(d),
compounded annually from October 1, 1990 to the date of commencement of
benefits.

2

--------------------------------------------------------------------------------






        (3)   is the sum of the annual "additional amounts" determined for each
calendar year within the period commencing with the start of the 1991 calendar
year and ending with the close of the calendar year in which Green attains age
60, where the "additional amount" for each calendar year within such period
equals $20,000 adjusted as follows—

        (i)    decreased (but not below zero) by the sum of (I), (II), (III),
(IV), and (V), where—

        (I)   is the maximum dollar amount of deferrals Green could have elected
for such year under the 401(k) Plan without either (A) causing such Plan to
violate any applicable nondiscrimination test imposed by Section 401(k) of the
Code or (B) exceeding the dollar limit on exclusion of such deferrals from gross
income for such year under Section 402(g) of the Code;

        (II)  is the matching contribution which, under the terms of the 401(k)
Plan as in effect for such year, would be contributed by Chiron on account of
the amount of elective deferrals in (I) above;

        (III) is Green's "annual addition" (as defined in Section 415(c)(2) of
the Code) for such year under any defined contribution plan maintained by Chiron
for such year (other than salary deferrals and matching contributions under the
401(k) Plan);

        (IV) is Green's accrued benefit for such year under any defined benefit
plan then maintained by Chiron; and

        (V)  the amount of elective deferrals and matching contributions
credited to Green's account under Chiron's Supplemental Executive Retirement
Plan for such year.

        (4)   is compounded interest on the sum of (1), (2) and (3) at the
applicable interest rate determined under Section 5(d), compounded annually from
the last day of each year to the date of commencement of benefits.

        c.    Time of Accrual.    Amounts under this Section 5 for a particular
calendar year are deemed to accrue on the last day of such year, except that
with respect to the year in which benefits commence, such amounts are deemed to
accrue on the date on which benefits commence.

        d.    Interest.    The applicable interest rate for all compounding
periods ending on or before May 31, 2004 shall be seven percent (7%) per annum.
The applicable interest rate for all compounding periods beginning on or after
June 1, 2004 and ending on the actual commencement date of benefits hereunder
shall be six percent (6%). However, should Green elect pursuant to subsection
4.a(ii) to defer the commencement date of his benefit beyond the date that
benefit would have otherwise commenced pursuant to subsection 4.a(i) in the
absence of that election, then for all compounding periods which occur during
that extended deferral period, the interest rate shall be six (6%) percent.

6.    Form of Benefit.

        a.    Green and Spouse Both Surviving.    If both Green and his Spouse
are alive on the date benefits commence under Section 4 hereof, benefits shall
be paid in the form of a joint and survivor annuity under which benefits shall
commence at the time determined under Section 4 hereof and shall thereafter be
paid monthly until the month in which the death of Green occurs, after which
month no further benefits shall be paid; provided, however, that if Green's
Spouse is surviving at his death, she shall thereupon be entitled to a monthly
benefit until the month in which her death occurs which shall be equal to 50% of
the monthly benefit payable during Green's lifetime. After the month in which
the death of Green's Spouse occurs, no further benefits shall be paid.

3

--------------------------------------------------------------------------------



        b.    Green Surviving.    If Green is alive and unmarried on the date
benefits commence under Section 4 hereof, benefits shall be paid in the form of
a single life annuity under which benefits shall commence at the time determined
under Section 4 hereof and shall thereafter be paid monthly until the month in
which the death of Green occurs, after which month no further benefits shall be
paid.

        c.    Spouse Surviving.    If, on the date benefits commence under
Section 4 hereof, Green is deceased but is survived by a Spouse, benefits shall
be paid in the form of a single life annuity under which benefits shall commence
as of the first day of the month in which Green's death occurs and shall
thereafter be paid monthly until the month in which the death of such Spouse
occurs, after which month no further benefits shall be paid.

        d.    Neither Green or Spouse Surviving.    If, on the date benefits
commence under Section 4 hereof, Green is deceased and is not survived by a
Spouse, benefits shall be paid in the form of a lump sum to such one or more
beneficiaries as he may designate in a signed writing referring specifically to
this Agreement and filed with Chiron prior to his death. In the event no such
beneficiary designation is filed prior to his death, then the sum shall be paid
to those persons entitled to succeed to his separate property under the laws of
the State of California then in effect if Green were then a resident of such
state and died intestate.

        e.    Annual Payment Option.    At the sole election of Chiron, one or
more monthly annuity payments otherwise due and payable to Green or his spouse
during a calendar year may instead be paid in one annual installment before the
end of that calendar year. However, such annual installment shall also include
an interest component on each deferred monthly annuity payment at the rate of
six percent (6%) per annum for the period between the date that monthly annuity
payment would have otherwise become due and payable to Green or his spouse in
the absence of Chiron's payment election hereunder and the actual date of
payment.

7.    Construction of Effectiveness.

        a.    Construction.    The headings and subheadings of this Agreement
are inserted for convenience of reference only and are not to be considered in
the construction of this Agreement. Unless the context clearly indicates
otherwise, words used in the singular shall include the plural, the plural may
be read as the singular, and the masculine shall include the feminine.

        b.    Governing Law.    This Agreement shall be construed, administered,
and governed in all respects in accordance with the laws of the State of
California except to the extent preempted by federal law.

        c.    Severability.    If any provision of this Agreement shall be held
by a court of competent jurisdiction to be invalid or unenforceable, the
remaining provisions shall continue to be fully effective.

        d.    Entire Agreement; Amendment.    This Agreement embodies the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof, and supersedes all prior and contemporaneous agreements and
understandings, oral or written, relative to said subject matter. No amendment,
modification, or waiver of any provision of this Agreement, nor consent to any
departure herefrom, shall be effective unless in writing and signed by both
parties.

        e.    Nonassignability.    Neither Green nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, hypothecate or convey in advance of actual receipt the
amounts, if any, payable hereunder, or any part thereof. No part of the amounts
payable shall, prior to the actual payment, be subject to seizure or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by Green or any other person nor be transferable by operation
of law in the event of any person's bankruptcy or insolvency.

4

--------------------------------------------------------------------------------




        f.    Binding Effect.    The terms and provisions of this Agreement
shall be binding on and inure to the benefit of Green and Chiron and the
successors and assigns of each.

        g.    ERISA Exemptions.    The parties intend that this Agreement be
exempt from Part 4 of Title I of ERISA by virtue of Section 401(a)(1) of ERISA.

8.    Other Provisions.

        a.    Administration.    Any election, designation, or other
communication by Green to Chiron hereunder shall be given to the Chief Financial
Officer of Chiron.

        b.    Exercise of Rights.    After the death of Green any rights or
elections hereunder shall be exercisable by his Spouse or, if there is no
Spouse, by his executor or other duly appointed personal representative.

        c.    No Right to Employment.    Nothing in this Agreement shall give to
Green the right to be retained in the employ of Chiron nor any rights or
interest in the benefits provided hereunder other than as herein specifically
provided.

        d.    Discharge of Claims.    Any payment to Green, his Spouse, any
beneficiary, or the legal representative of any person, in accordance with the
terms of this Agreement, shall to the extent thereof be in full satisfaction of
all claims such person may have against Chiron hereunder. Chiron may require
such payee, as a condition to such payment, to execute a receipt and release
therefor in such form as shall be determined by Chiron.

        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

    CHIRON CORPORATION
 
 
By:
 
/s/ Howard Pien

--------------------------------------------------------------------------------

Howard H. Pien
 
 
Title:
 
President and Chief Executive Officer
 
 
 
 
/s/ William G. Green

--------------------------------------------------------------------------------

WILLIAM G. GREEN

5

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.627



SUPPLEMENTAL PENSION AGREEMENT
